PER CURIAM.
This cause is before us on motion to quash petition for review. Petition for review was filed with this Court to review an order of the Board of Business Regulation. Section 561.29(7) (b), Florida Statutes, provides:
“Application to the court for relief from an order of the board shall be only by *27certiorari to the district court of appeal of the district wherein the licensee is licensed to do business under the beverage law, in accordance with Florida appellate rules. The transcript of the record of the proceedings involved must be duly certified by the director.”
This cause is hereby transferred to the District Court of Appeal, Third District, to consider any other questions prior to the constitutional question and, if necessary to the disposition of the cause, to pass on the constitutional question. If the District Court determines the constitutional question, then appellate review of such decision will vest in this Court and the cause may be returned to us for further proceedings if petitioner or respondent decides to appeal that decision to this Court.
It is so ordered.
ADKINS, C. J., and ROBERTS, OVERTON and ENGLAND, JJ., concur.
McCAIN and ERVIN (Retired), JJ., dissent.